             Case 1:14-cr-00483-LAP Document 306
                                             305 Filed 12/16/20
                                                       12/15/20 Page 1 of 4




December 15, 2020

The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
PreskaNYSDChambers@nysd.uscourts.gov

VIA ECF and Email

       RE:     U.S. v. Anthony Moore, Dkt. 1:14-CR-483-11 (LAP)
               Unopposed Letter Motion for Early Termination of Supervised Release

Dear Judge Preska:

       I write on behalf of Anthony Moore, defendant in the above captioned case, to respectfully

request that Your Honor discharge Mr. Moore from the remainder of his supervised release term that is

set to expire in April 2021. I have conferred with AUSA Emil Bove, who has received an advance copy

of this motion and has confirmed that the United States does not oppose early termination.1

       Background

       Mr. Moore was a middle-aged heroin addict who was convicted by plea in 2015 as one of the

high-volume purchasers from the Israel Reyes drug trafficking organization. Mr. Moore and a handful of

other users traveled from Connecticut to the Bronx, where they were able to purchase larger quantities

of heroin at cheaper prices, primarily but not exclusively for their own use. Under his plea agreement,

Mr. Moore accepted responsibility for the purchase of 108g of heroin.

       As noted in the defense sentencing submission, Mr. Moore presented the case of an individual

who desperately needed, and wanted, help to free himself from drug addiction; but his repeated



1
  The original AUSAs assigned to this case, Shawn Crowley and Brendan Quigley, are no longer with
the U.S. Attorney’s Office. AUSA Bove is handling this case in Ms. Crowley’s stead.
              Case 1:14-cr-00483-LAP Document 306
                                              305 Filed 12/16/20
                                                        12/15/20 Page 2 of 4



interactions with the criminal justice system over a time span of nearly thirty years had acted instead as a

revolving door of sorts, punishing him for his drug use through incarceration, without ever doing

anything to help him recover from his addiction and thus actually prevent recidivism. Although his

tortured criminal history – all of it addiction-related – gave Mr. Moore the status of a career offender in

this case, we asked this Court to take the courageous step of disregarding his career offender guidelines

and to treat Mr. Moore as an individual who himself was victimized by drugs and who just needed help;

as a grandfather whose life had been all but destroyed by his addiction, but who still had the desire and

ability to beat it and to live a healthy and productive life if just given the chance. In February 2016, after

he had been incarcerated for approximately one year at the MDC, Your Honor took that chance, and

sentenced Mr. Moore to time served, followed by five years of supervised release beginning with an

inpatient treatment program.

        Performance on Supervised Release

        I am pleased to report to the Court that Mr. Moore has met or exceeded all expectations on

supervised release. He successfully completed his residential treatment program with the Salvation

Army Adult Rehabilitation Center in February 2017. Since then he has lived in a sober living apartment,

maintained steady employment, and has not had a single dirty urine or any other type of violation in

nearly five years. He continues to attend Narcotics Anonymous meetings (held virtually in the age of

Covid-19), and prior to the pandemic had even spent three years as a weekly participant in an addiction

panel at Mt. Sinai hospital in Hartford, talking to other addicts about his own story and helping them

realize that there is still hope, and that recovery is possible.

        I have personally verified Mr. Moore’s employment (he works an average of 40 hours per week

at Home Goods in Bloomfield, Connecticut), as well as his program graduation and weekly N.A.

participation. An inquiry to the Probation Office providing courtesy supervision to Mr. Moore in the

District of Connecticut further revealed that he has had “no issues,” no negative urines, and no violations
             Case 1:14-cr-00483-LAP Document 306
                                             305 Filed 12/16/20
                                                       12/15/20 Page 3 of 4



since he began supervision in April 2016. In short, Mr. Moore is a success story, and there is no longer a

need for him to remain on supervised release.

       Legal Standard for Early Termination of Supervised Release

       18 U.S.C. § 3583(e)(1) provides that “[t]he court may…terminate a term of supervised release

and discharge the defendant released at any time after the expiration of one year of supervised

release…if it is satisfied that such action is (1) warranted by the conduct of the defendant released and

(2) the interest of justice.” District courts have the discretion to make such a determination (see United

States v. Sheckley, 129 F.3d 114 (2d Cir. 1997)), and are not limited to an examination of “new or

changed circumstances.” See United States v. Parisi, 821 F.3d 343, 347 (2d Cir. 2016).

       Mr. Moore will turn 57 years old in two weeks. He has now been on supervised release for

approximately four years and eight months, out of the five years to which he was sentenced. He has

clearly surpassed the one-year requirement, and his conduct has been exemplary. Nor does the interest

of justice require any further supervision. He has been on electronic check-in for more than a year now

with no problems. Society no longer needs to be protected from Mr. Moore. He has done everything that

has been asked of him by this Court, as well as everything that he had promised Your Honor when he

stood before you at sentencing.2

       Conclusion

       In his letter to the Court when he was sentenced, Mr. Moore said he felt “fortunate to be here

today given my long history of drug abuse and addiction.” Given the chance, he said, “I know I can be a

productive member of society again with the help of my family and friends. I am not a young man

anymore. I know how much work I have to do to stay clean and sober. I have a much stronger support

system now when I am released from prison than I ever had before….I honestly feel this is my last



2
 See Letter from Defendant Anthony Moore, Exh. 1 to Defense Sentencing Submission, Dkt. 238-1
(February 3, 2016), pp. 2-4.
                  Case 1:14-cr-00483-LAP Document 306
                                                  305 Filed 12/16/20
                                                            12/15/20 Page 4 of 4



 chance at life. I know I will succeed this time. I will become the father, son, brother, friend who respects

 people, respects the law, and most of all, respects myself.”3 And he has indeed succeeded.

            Mr. Moore is deeply grateful to Your Honor for seeing him as a human being, and for giving him

 the opportunity to finally beat his addiction. He is happier now than he has ever been. He has a new

 grandchild, with whom he looks forward to spending much of his free time once the pandemic is over.

 Most importantly, he has shown the ability and determination not only to overcome his addiction and to

 comply with all of the terms and conditions of his supervised release, but to fully reintegrate himself into

 his family and society as a productive, responsible and law-abiding citizen who is committed not only to

 helping himself, but helping others as well.

            For all of the above reasons, I respectfully request that this Court grant Mr. Moore’s request for

 early termination of supervised release pursuant to 18 U.S.C. § 3583(e)(1).

                                                                         Respectfully submitted,
With congratulations to Mr. Moore, his
supervised release is terminated effective
immediately.                                                                     /s/
SO ORDERED.
                                                                           Joshua M. Paulson
Dated:            December 16, 2020                                        Attorney for Anthony Moore
                  New York, New York
                                                                           Of Counsel
                                                                           Miedel & Mysliwiec LLP
                                                                           80 Broad Street, Ste 1900
_____________________________                                              New York, NY 10004
LORETTA A. PRESKA, U.S.D.J.                                                (646) 250-7273
                                                                           paulson@jpaulsonlegal.com

 CC:        AUSA Emil Bove (via email)
            USPO Ed Johnson (via email)




 3
     Id., p. 4.
